Citation Nr: 0013871	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for stiff and aching 
joints due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

4.  Entitlement to service connection for sinus problems with 
complaints of shortness of breath and allergies and staying 
cold and sweating, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1989 to May 1992, 
including a tour in the Southwest Asia Theater during the 
Persian Gulf War from October 11, 1990, to April 19, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that denied claims 
for service connection for headaches, stiff and aching 
joints, memory loss, and sinus problems with complaints of 
shortness of breath and allergies and staying cold and 
sweating.  The veteran submitted a notice of disagreement, 
and the RO issued a statement of the case in September 1998.  
The veteran has appealed for a favorable determination.


REMAND

The veteran essentially contends that he is entitled to 
service connection for headaches, stiff and aching joints, 
memory loss, and sinus problems with complaints of shortness 
of breath and allergies and staying cold and sweating, and 
for disability due to undiagnosed illnesses based on service 
in the Southwest Asia Theater.

It appears that the National Personnel Records Center (NPRC) 
and other sources have indicated that the veteran's service 
medical records are unavailable.  

The veteran contends that he was exposed to combat in the 
Persian Gulf.  His service personnel records, showing his 
duty assignments and locations, are  relevant to his claims 
for service connection.  These records have not been 
associated with the veteran's claims folder, and they should 
be.

The Board notes that disability examinations of Gulf War 
veterans have unique requirements because this group of 
veterans is eligible for compensation not only for disability 
due to diagnosed illnesses, but also for disability due to 
undiagnosed illnesses.  An undiagnosed illness is established 
when findings are present that cannot be attributed to a 
known, clearly defined diagnosis after all likely diagnostic 
possibilities for such abnormalities have been ruled out.  
See 38 C.F.R. § 3.317.

As a preliminary matter, the Board finds that the veteran's 
claims for service connection based on manifestations of 
undiagnosed illnesses are well grounded, meaning they are 
plausible.  The veteran has submitted evidence of service in 
the Southwest Asia Theater during the Persian Gulf War era, 
and has alleged that certain undiagnosed illnesses became 
manifested after service for six months or more.  One VA 
examiner has also noted that the veteran's multiple problems 
could be explained by the Persian Gulf Syndrome.  Therefore, 
VA has a further duty to assist the veteran.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

In this regard, the Board notes that in March 1997, the RO 
issued a letter to the veteran advising, in part, that he 
could submit medical and nonmedical evidence indicating that 
he had an undiagnosed illness which began either during 
active service in the Southwest Asia Theater of operations or 
within two years thereafter.  In April 1997, VA published a 
new rule, effective retroactively to November 2, 1994, to 
expand the period within which disabilities resulting from 
undiagnosed illnesses suffered by Gulf War veterans must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established.  The 
presumptive period was expanded to December 31, 2001.  
62 Fed. Reg. 23139 (1997).  A review of the record does not 
reflect that the veteran was notified of this change in the 
regulations.  To ensure due process, the RO should issue a 
new development letter to the veteran, detailing the change 
in the presumptive period and advising the veteran about the 
types of evidence he may submit in support of his claims for 
service connection.

A review of the record reflects that the veteran underwent a 
VA examination in April 1997.  The veteran reported that he 
had frequent throbbing headaches which last hours at a time 
and go away spontaneously.  The veteran also reported 
shortness of breath and problems with his sinuses, and that 
he stayed cold all the time and sweat a lot.  He reported 
recurrent diffuse joint pains and stiffness involving all 
joints, but most noticeably the shoulders, left elbow, and 
knees.  The veteran also complained of memory problems.  The 
examiner noted that the veteran's multiple somatic complaints 
could all be explained by hypothyroidism, and that the 
veteran's headaches could be related to chronic sinusitis.  
The examiner also noted that the veteran's multiple problems 
and their temporal relationship to the veteran's stay in the 
Persian Gulf could be explained by the Persian Gulf Syndrome, 
but that thyroid disease would first have to be ruled out.

While it appears that thyroid function tests have been 
conducted, it is unclear to the Board whether or not the 
veteran has been diagnosed with a thyroid disease.  The Board 
notes that it is not competent to address this question 
without a solid foundation in the record grounded in medical 
evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A review of the record also reflects that the veteran 
underwent additional VA examinations in December 1998.  One 
examiner noted that the veteran's headaches may be of 
rhinologic origin, and that a CT scan of the veteran's 
sinuses would help in delineating the degree of sinusitis.  
Again, the record is unclear as to whether the veteran has 
been diagnosed with sinusitis/allergic rhinitis.

With respect to the veteran's complaints of stiff and aching 
joints, one examiner seemed to indicate that the veteran 
might have carpal tunnel syndrome of the left wrist, but that 
the etiology of the veteran's stiff and aching joints other 
than the left wrist was uncertain.  X-rays were taken of the 
veteran's shoulders, elbows, wrists, and knees.
 
With respect to the veteran's complaints of memory problems, 
one examiner noted that the veteran's memory problems could 
be from chronic insomnia and maybe depression.  The veteran's 
mental status examination was normal, and criteria for any 
psychiatric diagnosis were not met.  Another examiner 
suggested that the veteran undergo a sleep study to delineate 
the presence or degree of sleep apnea or upper airway 
resistance syndrome.
 
The duty to assist requires that specialist's examinations be 
obtained when recommended by VA examiners.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Accordingly, a remand is 
necessary to obtain recommended testing and to clarify which, 
if any, symptoms reported by the veteran are attributed to 
any diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

Under the provisions of VBA Circular 20-92-29 (Revised July 
2, 1997), the RO is required in claims alleging disability 
from exposure to environmental agents while in the Persian 
Gulf to "undertake all required development action, including 
requesting a VA general medical examination." Other 
specialist examinations are to be ordered as appropriate.  In 
addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  
The RO is advised to provide the examiner with a copy of the 
guidelines prior to the examination. The RO is also requested 
to make certain that the examination conforms precisely to 
the guidelines prior to adjudicating the issues of service 
connection for conditions claimed to be the result of an 
undiagnosed illness.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:


1.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for headaches, stiff and aching 
joints, memory loss, and sinus problems 
with complaints of shortness of breath 
and allergies and staying cold and 
sweating, since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

3.  The RO should obtain copies of the 
veteran's service personnel records and 
associate them with the claims folder.

4.  Examinations should be conducted 
under the new protocol for Persian Gulf 
War veterans claiming service connection 
for undiagnosed illnesses in order to 
determine the nature and extent of the 
veteran's headaches, stiff and aching 
joints, memory loss, and sinus problems 
with complaints of shortness of breath 
and allergies and staying cold and 
sweating.  The claims folder must be made 
available to the examiners for review 
prior to the examinations, and the 
examiners should acknowledge such review 
in the examination reports.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
All associated objective and subjective 
symptoms should be noted.  If any such 
symptoms are attributed to any diagnosis, 
the examiners are asked to determine 
whether it is at least as likely as not 
that the condition is the result of 
active service.  The examiners should 
identify specifically which symptoms, if 
any, are not attributed to any diagnosis.  
All findings should be reported.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder to ensure that all 
development has been completed in full.  
If any development is incomplete or 
deficient in any manner, appropriate 
corrective action should be undertaken.

6.  The RO should then review the 
veteran's claims for service connection 
for headaches, stiff and aching joints, 
memory loss, and sinus problems with 
complaints of shortness of breath and 
allergies and staying cold and sweating.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this Remand are to ensure due process and accomplish 
additional development.  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




